DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 2/17/2020 has been considered.  

Drawings
The drawings filed on 12/19/2019 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristoffersen et al. (US-2013/0196682 hereinafter, Kristoffersen).
	Regarding claim 1, Kristoffersen teaches a method comprising:

	Regarding claim 2, Kristoffersen teaches wherein said one or more mobile devices are a plurality of devices.  (Page 1 [0007] “from terminals that are capable of determining their current position (e.g. by using a GNSS receiver)” and Page 2 [0029] “used in the position calculation rely on data/fingerprints earlier collected from the field (for instance by a plurality of device that are capable of both determining their current position (e.g. 
	Regarding claim 3, Kristoffersen teaches wherein said positioning enabled by the respective device is considered to be at least partially unexpected if1 the positioning enabled by the respective device is considered to be potentially manipulated.  (Pages 1-2 [0011] and Page 10 [0129])
	Regarding claim 7, Kristoffersen teaches further comprising, for each mobile device of at least one mobile device of the one or more mobile devices, providing information identifying the respective mobile device to at least one location based service.  (Page 4 [0059] “The position estimate may then be returned to device 2c, for instance if device 2c requested the positioning, or may be provided to another entity (e.g. an operator of the communication system device 2c is currently active in), for instance to support location based services.”)
	Regarding claims 19 and 20, the limitations of claims 19 and 20 are rejected as being the same reasons set forth above in claim 1.  

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen in view of Curticapean et al. (US-8,805,403 hereinafter, Curticapean).
	Regarding claim 4, Kristoffersen teaches further comprising obtaining information regarding a respective mobile device (Pages 1-2 [0011] and Page 2 [0029-0032]), wherein positioning enabled by the respective mobile device is considered to be at least partially unexpected (Page 2 [0029-0032], Pages 5-6 [0075] and Fig. 5 [500]), but differs from the claimed invention by not explicitly reciting including the information identifying the respective mobile device in the database.  
	In an analogous art, Curticapean teaches an automatic data accuracy maintenance in a Wi-Fi access point location database (Abstract) that includes obtaining information regarding a respective mobile device (Fig. 4A [402] and Col. 4 lines 8-15), wherein positioning enabled by the respective mobile device is considered to be at least partially unexpected (Fig. 4A [422 No, & 426] & 4C) and including the information identifying the respective mobile device in the database.  (Col. 4 lines 8-15)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kristoffersen after modifying it to incorporate storing information identifying the respective mobile device in 
	Regarding claim 5, Kristoffersen in view of Curticapean teaches wherein said obtaining information regarding a respective mobile device comprises receiving said information regarding the respective mobile device from the mobile device.  (Curticapean Fig. 4A [402])
	Regarding claim 6, Kristoffersen in view of Curticapean teaches wherein said obtaining information regarding a mobile device comprises receiving said information from a server or a cloud component via a cloud application interface.  (Kristoffersen Page 4 [0057-0059])
	Regarding claim 8, Kristoffersen in view of Curticapean teaches further comprising, for each mobile device of at least one mobile device of the one or more mobile device being identified by the database:
	determining whether positioning enabled by the respective mobile device is still considered to be unexpected (Curticapean Fig. 4A [416]), and
	removing the information identifying the respective mobile device from the database if it is determined that the respective mobile device is not still considered to be unexpected.  (Curticapean Col. 7 lines 49-58)
	Regarding claim 9, Kristoffersen in view of Curticapean teaches if it is determined that the respective mobile device is not still considered to be unexpected, providing information identifying the respective mobile device to at least one location based service.  (Curticapean Fig. 4A [424] i.e. keep the location in the database)

	obtaining status information regarding the respective mobile device, the status information being indicative whether the positioning enabled by the respective device is considered to be at least partially unexpected or not.  (Curticapean Col. 7 lines 18-58)
	Regarding claim 11, Kristoffersen in view of Curticapean teaches wherein said obtaining status information regarding the respective mobile device comprises receiving said status information from a server or cloud component via a cloud application interface.  (Curticapean Col. 7 lines 18-58 i.e. when quality is calculated at the server)
	Regarding claim 12, Kristoffersen in view of Curticapean teaches wherein said obtaining status information regarding the respective mobile device comprises receiving said status information from the respective mobile device.  (Curticapean Fig. 4B i.e. determine whether the location information received from the mobile device is trustworthy and Col. 7 lines 18-58)
	Regarding claim 13, Kristoffersen in view of Curticapean teaches revoking a positioning license associated with a mobile device at least for a predetermined period of time if the mobile device is identified by the database comprising information identifying of one or more mobile devices.  (Curticapean Col. 7 lines 49-58)
	Regarding claim 14, Kristoffersen in view of Curticapean teaches determining by the server or the cloud component if the positioning enabled by the respective mobile device is considered to be at least partially unexpected (Curticapean Figs. 4A & 4C), wherein said determining if the positioning enabled by the respective mobile device is 
	Regarding claim 15, Kristoffersen in view of Curticapean teaches determining by the respective mobile device if the positioning of the respective mobile device is considered to be at least partially unexpected.  (Curticapean Col. 4 line 41 through Col. 5 line 2)
	Regarding claim 16, Kristoffersen in view of Curticapean teaches wherein said determining by the respective mobile device if the positioning of the respective mobile device is considered to be at least partially unexpected is performed based on at least one of:
	usage of different radio technologies and/or different frequency bands for positioning by the respective mobile device; (Curticapean Col. 4 lines 18-61 i.e. Wi-FI and GNSS) or
	usage of a signed location estimate created by a positioning engine of the respective mobile device.  
	Regarding claim 17, Kristoffersen in view of Curticapean teaches wherein the respective mobile device is configured to determine if the positioning of the respective mobile device is considered to be at least partially unexpected based on determining whether at least one unexpected radio signal parameter of a radio communication system used for positioning is obtained and/or at least one unexpected radio signal of a radio communication system used for positioning is received at the respective mobile device.  (Curticapean Col. 6 lines 34-63 and Col. 10 lines 15-33)

	sensor information indicating a movement of the respective mobile device from a first position to a second position; or
	a comparison between a radio map and at least radio signal parameter received by the respective mobile device.  (Curticapean Col. 7 lines 1-58 and Col. 10 line 15-33)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).